DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 01/22/2021 and Applicant’s request for reconsideration of application 13/600624 filed 01/22/2021.
As such, claims 1, 3, 4, 7, 10, and 12-20 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Interpretation – first and second sessions and concurrent text message session 
The claims limits include first and second sessions where the second session is a concurrent text message session. In view of the specification and claims, the examiner interprets the first and second sessions which are concurrent text same session where the source of the texts to the user’s mobile device are from different sources. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qawami (PGPub Document No. 20120290421) in view of Ghosh (U.S. Patent No. 20150134511).
As per claim 1, Qawami teaches a method ([0024]), comprising:
establishing, by a communication manager (broker server instances) processor of a communication system coupled to memory (at SMS payment system (SPENZI SMSPAY) [Figure 2, element 20]), a first text message conversation session comprising a first outbound text message for only a single customer to a processor of a communication device of only the single customer ([Figure 2, “SMSPAY SENDS SMS MSG TO CUSTOMER”]) the first outbound text message being generated by a first text message source and communicated from a particular text provider ([Figure 2, SPENZI SMSPAY) within the communication system ([Figure 1, element 20);
establishing, by the communication manager processor of the communication system, an outbound communication state for the first text message conversation session ([Figure 2, “MERCHANT ASKS TO PAY FOR CUSTOMER'S MOBILE PHONE # AND ZIP CODE OR POINT-OF-PURCHASE (POP) PIN POS PLUGIN SENDS AUTH. REQ.”]);
establishing, by the communication manager processor of the communication system, a second, concurrent text message conversation session comprising a second, concurrent outbound text message for only the single customer, different from the first outbound text message for only the single customer, to said processor of the communication device of only the single customer, the second outbound text message being generated by a second text message source (AUTH. NETWORK (bank or )), different from the first text message source, and communicated serially with the first outbound text message from the particular text provider within the same communication system ([Figure 2, “SMSPAY SENDS APPROVAL REQUEST TO AUTH. NETWORK”] the examiner takes the position that SMS messages are inherently communicated serially as acknowledged by the specification [0020] [0025]. Further, Qawami can be shown to display serial communications in Figures 6A and 6B displays a SMS payment screen with the conversions of the customer, merchant POS, SPENZI SMSPAY, and authentication network (bank) all in on SMS conversion screen);
establishing, by the communication manager processor of the communication system, an outbound communication state for the second, concurrent text message conversation session ([Figure 2, “AUTH. NETWORK SENDS APPROVAL”]);
receiving, by the communication manager processor of the communication system, a text message response, the response being communicated from the processor of the communication device of the single customer to the particular text provider ([Figure 2, “CUSTOMER REPLIES TO SMS MSG WITH APPROVAL PIN CODE IN SMS REPLY TO APPROVE”]); and
delivering, by the communication manager processor of the communication system, a text message reply to the text message response the text message reply being associated with the last established one of said first and second outbound communication states and communicated from the particular text provider within the same communication system ([Figure 2, “SMSPAY ROUTES APPROVAL TO MERCHANT POS” message sent to both the MERCHANT POS and CUSTOMER, “MERCHANT RECEIVE AUTHROIZATION CODE” shown processing and forwarding authorization to CUSTOMER])

establishing, by the communication manager processor of the communication system, an interface with a payment utility associated with an entity ([0033] “…The reply SMS text message is sent over the cellular network from the customer's mobile device to SMS payment system 20. SMS payment system 20 verifies that the approval PIN is correct, and sends an authorization request to bank authorization network 22 with a request to pay the merchant’);

pre-screening, by the communication manager processor of the communication system, the single customer by determining if the single customer has previously utilized the payment utility to make a payment ([0034][0036][0039]);
determining, by the communication manager processor of the communication system, based on the determination that the single customer has previously utilized the payment utility to make a payment, that the entity associated with the payment utility can accept a payment from a financial account associated with the single customer ([0034][0036][0039]).

Qawami further teaches that notifying, by the communication manager processor of the communication system, the first text message source that the entity associated with the payment utility can accept a payment from a financial account associated with the single customer ([0034][0036][0039]).  The specification does not clearly indicate what it meant by a “dynamically” notification and there is no clear indication that determination that the payment utility can accept a payment from a financial account associated with the single customer is performed dynamically in Qawami.
Ghosh teaches dynamically notifying … that the entity associated with the payment utility can accept a payment from a financial account associated with the single customer ([claim 1]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Ghosh with that of Qawami to provide verification that payment can be provide by the selected payment method. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, 
Waldron teaches the method of claim 1, further comprising identifying a predefined lifespan of the outbound text message of each of the first and second concurrent text message conversation sessions comprising a predefined period of time within which information in each of the respective first and second outbound text messages is actionable by the customer in a corresponding one of the first and second concurrent text message conversation sessions ([column 5, lines 28-37] [column 6, lines 21-35] [column 11, olines 48-67]).



As per claim 19, Qawami teaches a system for managing communication streams from multiple sources while utilizing a single short code, comprising: a processor coupled to memory  ([0024]).
All of the limits of Claim 19 are similar to or are obvious variances of those which have been previously addressed in Claim 1, and is therefore rejected using the same prior art and rationale.

As per claim 20, Qawami teaches a non-transitory computer readable storage medium ([0081]).
All of the limits of Claim 19 are similar to or are obvious variances of those which have been previously addressed in Claim 1, and is therefore rejected using the same prior art and rationale.


Claims 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qawami (PGPub Document No. 20120290421) in view of Ghosh (U.S. Patent No. 20150134511) in further view of Waldron (U.S. Patent No. 8751596).
Qawami does not teach the claim limits.

Waldron teaches the method of claim 1, further comprising identifying a predefined lifespan of the outbound text message of each of the first and second concurrent text message conversation sessions comprising a predefined period of time within which information in each of the respective first and second outbound text messages is actionable by the single customer in a corresponding one of the first and second concurrent text message conversation sessions. ([column 5, lines 28-37] [column 6, lines 21-35] [column 11, lines 48-67]).

.



Claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Qawami (PGPub Document No. 20120290421) in view of Ghosh (U.S. Patent No. 20150134511) in further view of Aceves (PGPub Document No. 20130117392).

As per claim 4, 
Qawami does not teach the claim limits.

Aceves teaches the method of claim 3, further comprising delivering a default text message reply to a text message response to the outbound text message of said one of the first and second concurrent text message conversation sessions after the predefined lifespan of the outbound text message of said one of the concurrent text message conversation sessions (two or more users [¶8] [¶17] [Figures 1 and 5]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Aceves with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 7 10, and 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qawami (PGPub Document No. 20120290421) in view of Ghosh (U.S. Patent No. 20150134511) in further view of Harrison (PGPub Document No. 20120271707).

As per claim 7, 
Harrison teaches the method of    claim    1,    wherein determining    said last established one of the first and second outbound communication states further comprises establishing an outbound communication state of a last one of the first and second outbound concurrent text message conversation sessions and breaking (branching) an outbound communication state of a preceding one of the first and second text message conversation sessions ([Figure 6] [¶21] [¶66-67] [¶82-86] [¶92] ). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, 
Harrison teaches the method of    claim    1,    further comprising    delivering    said text message reply with a request for a second text message response indicating a choice by the customer of one of the first and second concurrent text message conversation sessions to which the text message response to the outbound text message relates ([Figure 6] [¶21] [¶66-67] [¶82-86] [¶92] “client user may connect with the FSP in a variety of ways … for example, IVR, J2ME, WAP or SMS, to authenticate and/or to communicate. Other systems such as Voice over IP (VoIP) and Session Initiation Protocol (SIP) may also be used”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, 
Harrison teaches the method of claim 11, further comprising inviting the customer to authorize a current payment from the identified account via the payment utility ([¶43] “[the] link may allow the client user to submit the identifier to authorize a payment to the third party”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain 

As per claim 13, 
Harrison teaches the method of claim 12, further comprising receiving a text message response from the single customer authorizing the current payment from the identified account via the payment utility (authorize payment [Figure 6, elements 320] [¶43] [¶61] [¶64] [¶72]). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, 
Harrison teaches the method of claim 13, further comprising processing the current payment by the interface to the payment utility ([¶81] “the third party may optionally process the order, and optionally ship (or otherwise provide) the product, service, or donation, if applicable”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, 
Harrison teaches the method of claim 14, further comprising delivering said at least one text message reply confirming the current payment (order confirmation [Figure 5, element 270] [Figure 6, element 345] [¶81] “client user may receive an electronic confirmation,  such as a receipt or a voucher for a service or donation, via e-mail, web 
page update, device application update, a voicemail message, a text message, and/or a telephone message”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old 

As per claim 16, 
Harrison teaches the method of claim 1, wherein establishing said first and second concurrent text message conversation sessions further comprises establishing one of the first and second concurrent text message conversation sessions with the outbound text message to the single customer requesting the single customer to authenticate a financial transaction ([¶60] “client user may, for  example, press a "confirmation" button to send the request associated with the offer, may submit the request through IVR, or may submit the request through any other means”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, 
Harrison teaches the method of claim 16, further comprising receiving a text message response to the outbound text message authenticating the financial transaction (order confirmation [Figure 5, element 270] [Figure 6, element 345] [¶81] “client user may receive an electronic confirmation,  such as a receipt or a voucher for a service or donation, via e-mail, web 
page update, device application update, a voicemail message, a text message, and/or a telephone message”). 

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Harrison with that of Qawami to obtain the claimed invention. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, 
Harrison teaches the method of claim 17, further comprising delivering the text message reply authorizing the financial transaction ([¶43] “[the] link may allow the client user to submit the identifier to authorize a payment to the third party”). 




Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/05/2021